Filed 1/27/22 In re Cesar C. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re CESAR C., a Person                                   B311997
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 20CCJP02675C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CESAR C.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Hernan D. Vera, Judge. Dismissed.
     Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******

       Appellant Cesar C. (father) appeals from the order
establishing dependency jurisdiction over his son Cesar (born
2019) based on domestic violence between father and Cesar’s
mother, Christyana C. (mother).1 The juvenile court found that
the parents had a history of engaging in violent physical
altercations in the child’s presence; that on one occasion in March
2020 father physically restrained mother and kicked her,
inflicting a bruise on her shin; and that father’s violent conduct
and mother’s failure to protect Cesar placed him at risk of serious
physical harm.
       While this appeal was pending, the juvenile court
terminated jurisdiction and awarded father and mother joint
legal and physical custody of Cesar. We dismiss the appeal as
moot.
       “‘An appeal becomes moot when, through no fault of the
respondent, the occurrence of an event renders it impossible for
the appellate court to grant the appellant effective relief.
[Citations.]’ (In re Esperanza C. (2008) 165 Cal.App.4th 1042,
1054.)” (In re Anna S. (2010) 180 Cal.App.4th 1489, 1498.) “As a
general rule, an order terminating juvenile court jurisdiction
renders an appeal from a previous order in the dependency
proceedings moot.” (In re C.C. (2009) 172 Cal.App.4th 1481,


1     Mother is not a party to this appeal.




                                 2
1488.) “[D]ismissal for mootness in such circumstances is not
automatic, [however,] but ‘must be decided on a case-by-case
basis.’” (Ibid.; see In re N.S. (2016) 245 Cal.App.4th 53, 60
[“[T]he critical factor in considering whether a dependency appeal
is moot is whether the appellate court can provide any effective
relief if it finds reversible error.”].)
       The juvenile court’s order terminating jurisdiction
withdrew the Los Angeles County Department of Children and
Family Services’ supervision of the family and any further court
involvement and granted father and mother joint legal and
physical custody. Because there is no further relief we could
grant father in this appeal from the court’s jurisdiction findings,
the appeal is moot.
       Father nevertheless asks us to exercise our discretion to
decide the merits of the moot jurisdictional issue. He asserts In
re Drake M. (2012) 211 Cal.App.4th 754 (Drake M.) supports such
an exercise of discretion. The court in Drake M. stated that an
appellate court may exercise its discretion to consider an
otherwise moot challenge to a jurisdictional finding if the
challenged finding “(1) serves as the basis for dispositional orders
that are also challenged on appeal [citation]; (2) could be
prejudicial to the appellant or could potentially impact the
current or future dependency proceedings [citations]; or (3) ‘could
have other consequences for [the appellant], beyond jurisdiction’
[citation].” (Id. at pp. 762-763.)
       None of the factors enumerated in Drake M. warrant an
exercise of discretion to consider the moot issue here.2 Father

2      If we were to exercise our discretion to consider the merits
of father’s appeal, the record contains substantial evidence to
support the juvenile court’s jurisdictional findings.




                                 3
does not challenge the dispositional orders granting him joint
legal and physical custody of Cesar and dependency jurisdiction
has been terminated. Father’s contention that the juvenile
court’s findings could have future adverse consequences is limited
to conclusory, speculative assertions that the findings could
potentially impact future dependency cases or affect future
custody arrangements with mother. Those assertions are
insufficient to defeat application of the settled mootness doctrine.
(See, e.g., In re N.S., supra, 245 Cal.App.4th at pp. 62-63 [“We see
no reason to review the juvenile court’s jurisdictional findings
here on the basis of such speculation or caution. . . . [¶] . . . [¶]
[And w]e are unconvinced . . . that any ruling we could issue here
would have any practical effect on future dependency
proceedings.”]; In re I.A. (2011) 201 Cal.App.4th 1484, 1494-
1495.)

                        DISPOSITION
      The appeal is dismissed.


                                     ________________________
                                     CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                                 4